                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION



UNITED STATES OF AMERICA,
                Petitioner,
      v.                                                    Judgment in a Civil Case
JC YOUNGBLOOD,
                Respondent.                                 Case Number: 5:18-HC-2228-D


Decision by Court.

This action came before the Honorable James C. Dever III, United States District Judge, for
consideration after the court held a bench trial.


IT IS ORDERED AND ADJUDGED that the United States has proven by clear and
convincing evidence that Youngblood has engaged in child molestation and suffers from
serious mental illnesses, abnormalities, or disorders. The United States also has proven by
clear and convincing evidence that, as a result of his serious mental illnesses, abnormalities,
or disorders, Youngblood "would have serious difficulty in refraining from ... child
'molestation if released." 18 U.S.C. § 4247(a)(6). Thus, the United States has proven that
Youngblood is a sexually dangerous person as defined in the Adam Walsh Act. The
respondent is committed to the custody and care of the Attorney General pursuant to 18 U.S.C. §
4248.

This Judgment Filed and Entered on January 13, 2020, with service on:
Joseph H. Craven (via CM/ECF Notice of Electronic Filing)
Halerie M. Costello (via CM/ECF Notice of Electronic Filing)
Roberto F. Ramirez (via CM/ECF Notice of Electronic Filing)
Joshua B. Royster (via CM/ECF Notice of Electronic Filing)
Michael James (via CM/ECF Notice of Electronic Filing)



January 13, 2020                                     Peter A. Moore, Jr.
                                                     Clerk of Court



                                               By:
                                                     Deputy Clerk
